Citation Nr: 0635712	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  98-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependant's Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1988.  He died in January 1997, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appellant testified at a hearing before the Board at the 
RO in August 1999.  In January 2000, the Board remanded this 
matter for further development.  

In May 2003, the Board issued a decision which denied the 
appellant's claims.  This decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2003, the Court granted a Joint Motion for Remand, 
vacating the Board's May 2003 decision for compliance with 
the instructions in the Joint Motion.  

In June 2004, the Board remanded this matter for additional 
development.  In September 2005, a letter was sent to the 
appellant in which she was informed that the Veterans Law 
Judge who had conducted her hearing in August 1999 was no 
longer employed by the Board.  The appellant was further 
notified that she had the right to receive another hearing.  

In October 2005, the appellant responded indicating that she 
wanted to attend a Travel Board hearing at the Montgomery RO.  
In November 2005, the Board remanded this matter to comply 
with the appellant's hearing request.

In June 2006, a hearing was held at the RO before the 
undersigned, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and 
who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
January 1997, and the immediate cause of death was listed as 
cardiopulmonary arrest due to or as a consequence of 
metastatic colon cancer.

3.  At the time of the veteran's death, service connection 
had been established for right knee arthritis due to trauma, 
rated 10 percent disabling; varicose veins, rated 10 percent 
disabling; hearing loss and hiatal hernia, each rated 0 
percent disabling.  The combined disability evaluation was 20 
percent.

4.   The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

5.  The appellant does not meet the statutory criteria for 
eligibility for DEA.




CONCLUSIONS OF LAW

1. The requirements for service connection for the cause of 
the veteran's death have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1154, 1310 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for establishing basic eligibility for 
entitlement to DEA benefits under Title 38, Chapter 35, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
3512, 5107 (West 2002); 38 C.F.R. § 21.3040, 21.3041 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant as to what information 
or evidence is needed in order to substantiate the claim and 
it must assist the claimant by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the appellant's claim for DEA benefits, the 
Board has determined in the decision below that there is no 
legal entitlement to the claimed benefits as a matter of law.  
The notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  
Moreover, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim for DEA benefits.  38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DEA benefits without further 
development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the Board acknowledges 
that the RO did not provide the appellant with notice prior 
to the initial rating decisions in September 1997 and in 
March 1998.  Nevertheless, the RO did send the appellant a 
letter in July 2004, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claims were readjudicated in a supplemental 
statement of the case (SSOC).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, and she 
has taken full advantage of these opportunities, submitting 
evidence and argument in support of her claims and testifying 
at a hearing before the Board.  Viewed in such context, the 
furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The appellant  has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
July 2004 letter stated that in order to support the 
appellant's claim for DIC benefits the evidence must show 
that the veteran died while on active duty; the veteran died 
from a service-connected injury or disease; or, that the 
veteran died from a nonservice-related injury or disease and 
was receiving VA compensation for service-connected 
disability that was rated as totally disabling for at least 
ten years immediately before his death, since his release 
from active duty and for at least five years immediately 
preceding his death, or for at least one year prior to his 
death if he was a former prisoner of war who died after 
September 30, 1999.  Additionally, the July 1998 statement of 
the case (SOC) and the July 2002 and October 2004 
supplemental statements of the case (SSOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claims.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the July 2004 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
July 2004 letter notified the appellant that she must provide 
enough information about the veteran's records so that they 
could be requested from the agency or person that has them.  
It also stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of her claims and, in so doing, informed her of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection for the cause 
of the veteran's death and for DEA benefits, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to service 
connection for the cause of the veteran's death or to DEA 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  A VA medical opinion 
was also obtained in February 2003.  VA has further assisted 
the appellant and her representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to the 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam means actual service in-country in 
Vietnam and includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.  
See also VAOPGCPREC 7-93 (holding that service in Vietnam 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere 
service on a deep-water naval vessel in waters off shore of 
the Republic of Vietnam is not qualifying service in 
Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309 (e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a). A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto. 38 
C.F.R. § 3.312(b). A contributory cause of death is one which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death. 38 C.F.R. § 
3.312(c). Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there was resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death. 38 C.F.R. § 
3.312(c)(3). There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even 
in such cases, there is for consideration whether there may 
be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted. A certificate of death indicates that the 
veteran died in January 1997, at the age of 48. The immediate 
cause of death was listed as cardiopulmonary arrest due to or 
as a consequence of metastatic colon cancer.  At the time of 
the veteran's death, service connection had been established 
for right knee arthritis due to trauma, varicose veins, 
hearing loss, and a hiatal hernia. The medical evidence of 
record does not show, nor does the appellant contend, that 
the veteran's service-connected disabilities were a principal 
or contributory cause of his death.  In fact, the veteran's 
death certificate does not make any reference to arthritis, 
hearing loss, varicose veins or a hernia.  Therefore, the 
Board concludes that the veteran's service-connected right 
knee arthritis, hearing loss, varicose veins, and hiatal 
hernia were not a principal or contributory cause of death.

In addition, the Board finds that the veteran did not have 
metastatic colon cancer that was causally or etiologically 
related to his military service.  The Board does acknowledge 
that the veteran served in Vietnam from March 1969 to March 
1970.  As such, he is presumed to have been exposed during 
such service to certain herbicide agents, including Agent 
Orange.  However, the veteran did not die form a disability 
that is shown to be associated with Agent Orange exposure.  
In this regard, the Board observes that metastatic colon 
cancer is not listed among the disorders for which a 
presumption based on herbicide exposure is warranted under 
§ 3.309(e).  Nevertheless, even if a veteran is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis. Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

The Board does acknowledge the information from the Internet 
submitted by the appellant in April 2004 to support the 
contention that the veteran's cancer was related to his 
exposure to Agent Orange.  However, the Board notes that this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the Board also notes 
that this information actually indicated that there was 
limited or suggestive evidence of no association between 
exposure to herbicides and colon cancer.  

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of colon 
cancer, and he did not seek treatment for colon cancer until 
many years following his separation from service.  Therefore, 
the Board finds that metastatic colon cancer did not manifest 
in service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
metastatic colon cancer, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
colon cancer is itself evidence which tends to show that 
metastatic colon cancer did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that metastatic 
colon cancer manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the veteran's cause of death to his military service.  
In fact, there was no event, disease, or injury in service to 
which the veteran's metastatic colon cancer could be related.  
The February 2003 VA examiner also noted that the veteran had 
no symptoms of colon cancer during his period of service.  
Therefore, the Board finds that the veteran's metastatic 
colon cancer is not causally or etiologically related to his 
military service.

The Board does acknowledge the appellant's contention that 
the veteran died from lung cancer that first manifested in 
service.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of lung cancer.  
The Board does observe that the veteran's service medical 
records document him as having a few scattered calcified 
granulomata of the lungs in October 1980.  However, chest x-
rays taken at the time of his retirement examination did not 
reveal any significant pathology.  Moreover, the Board notes 
that the veteran did not seek any treatment for his lungs 
immediately following his separation from service. The Board 
finds this gap in time significant, and, as noted above with 
regard to colon cancer, it weighs against the existence of a 
link between lung cancer and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that lung cancer did not 
manifest during his period of service.  

Moreover, the Board notes that the veteran was never actually 
diagnosed with lung cancer during his lifetime, and there was 
no mention of such a disorder on the death certificate.  The 
February 2003 VA examiner also stated that it was highly 
unlikely that the veteran had primary lung cancer.  Rather, 
he opined that it was much more likely that it was metastatic 
lung cancer from the colon as the primary, if he did have 
lung cancer.  As such, the medical evidence of record does 
not show that the veteran had lung cancer that was related to 
service and caused or contributed to his death.  

In conclusion, the Board notes that the appellant's 
assertions are the only evidence contained in the claims file 
showing that the veteran's cause of death was causally or 
etiologically related to his military service.  The appellant 
is not a medical professional, and therefore her beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


II.	Dependant's Educational Assistance 
under the provisions of Chapter 35, Title 38

Dependents' Educational Assistance (DEA) under the provisions 
of Chapter 35, Title 38, United States Code may be paid to a 
child or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  Basic eligibility exists if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power. 38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. 3.807.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DEA benefits.  As discussed 
above, service connection for the cause of the veteran's 
death has not been established, and the Board notes that a 
permanent and total service-connected disability was not in 
existence at the time of the veteran's death.  Accordingly, 
the criteria for DEA benefits have not been met, and the 
Board must deny the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

ORDER


Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependant's Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35 is denied.    




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


